   Case 1:19-cr-00057-LO Document 36 Filed 04/10/19 Page 1 of 5 PageID# 73



                    IN THE UNITED STATES DISTRICT COURT                       —T/EatT
                             EASTERN DISTRICT OF VIRGINIA / : J—ItLOPENcouRT^
                                       Alexandria Division           / : / mrr i
                                                                             mf to2019
UNITED STATES OF AMERICA

               V.                                   No. l:I9-cr-57(LO)               "—

PETER LE,

               Defendant.



                                            ORDER


       Upon the joint motion of the United States and the defendant, Peter Le, by and through

counsel, it is hereby

                                  I. Discovery and Inspection

        ORDERED,pursuant to Fed. R. Crim. P. 16(a), no later than seven calendar days before

trial, unless for good cause shown, that:

        1.     The government shall disclose to the defendant and make available for inspection,

copying, or photographing the following:(a) any relevant written or recorded statements made

by the defendant, or copies thereof, within the possession, custody, or control of the government,

the existence of which is known, or by the exercise of due diligence may become known, to the

attomey for the government;(b)that portion of any written record containing the substance of

any relevant oral statement made by the defendant, whether before or after arrest, in response to

interrogation by any person then known to the defendant to be a government agent;(c)recorded

testimony of tlie defendant before a grand jury which relates to the offense charged; and(d)the

substance of any other relevant oral statement made by the defendant whether before or after

arrest in response to interrogation by any person then known by the defendant to be a

government agent if the government intends to use that statement at trial.
    Case 1:19-cr-00057-LO Document 36 Filed 04/10/19 Page 2 of 5 PageID# 74



       2.      The government shall furnish to the defendant such copy of his prior criminal

record, if any, as is within the possession, custody, or control ofthe government, the existence of

which is known,or by the exercise ofdue diligence may become known,to the attorney for the

government.

       3.      The government shall permit the defendant to inspect and copy or photograph

books, papers, documents, data, photographs, tangible objects, buildings, or places, or copies or

portions thereof, which are within the possession, custody, or control of the government and

which are material to the preparation of his defense, are intended for use by the government as

evidence in its case-in-chief at trial, or were obtained from, or belong to, the defendant.

       4.      The government shall permit the defendant to inspect and copy or photograph any

results or reports of physical or mental examinations and of scientific tests or experiments, or

copies thereof, which are within the possession, custody, or control ofthe government, the

existence of which is known, or by the exercise of due diligence may become known,to the

attomey for the government and which are material to the preparation ofthe defense or are

intended for use by the government as evidence in its case-in-chief at trial.

       It is further ORDERED that

       5.      The government shall disclose to the defendant, no later than ten business days

before trial, a written summary oftestimony the government intends to use at trial under Fed. R.

Evid. 702, 703, or 705, unless the expert testimony is to be offered in response to a previously-

noticed expert of a defendant, in which case the disclosure pursuant to this paragraph must be

provided not later than five business days prior to trial. This summary shall describe the

witnesses' opinions, the bases and reasons therefor, and the witnesses' qualifications. In an
       Case 1:19-cr-00057-LO Document 36 Filed 04/10/19 Page 3 of 5 PageID# 75




appropriate case, and for good cause shown, either party may move the Court for an Order
requesting earlier or later disclosure ofexpert witness notice and summaries.

         It is further ORDERED,pursuant to Fed, R. Grim. P. 16(b), upon government
compliance with the foregoing, that:

         6.      The defendant shall permit the government to inspect and copy or photograph
books, papers, documents, data, photographs, or tangible objects, or copies or portions thereof,
which the defendant intends to use in the defendant's case-in-chief at trial.

         7.      The defendant shall permit the government to inspect and copy or photograph any
results or reports of physical or mental examinations and ofscientific tests or experiments made
in connection with the particular case, or copies thereof, within the possession or control ofthe

defendant, which the defendant intends use in the defendant's case-in-chief at trial or which were

prepared by a witness whom the defendant intends to call at the trial when the results or reports
relate to his testimony.

  8.       The defendant shall disclose to the government, no later than ten business days before
trial, a written summary of testimony the defendant intends to use as evidence at trial under Fed.

       R. Evid. 702, 703, and 705, unless the expert testimony is to be offered in response to a
   previously-noticed expert ofthe government, in which case the disclosure pursuant to this
 paragraph must be provided no later than five business days prior to trial. This summary shall
        describe the witnesses' opinions, the bases and reasons therefor, and the witnesses'

  qualifications. In an appropriate case, and for good cause shown, either party may move the
Court for an Order requesting earlier or later disclosure ofexpert witness notices and summaries.
     Case 1:19-cr-00057-LO Document 36 Filed 04/10/19 Page 4 of 5 PageID# 76



                               11. Federal Rule of Evidence 404(b)

        It is further ORDERED,no later than seven calendar days before trial, that the
government shall provide notice to the defendant, in accordance with Fed. R. Evid. 404(b), ofthe
general nature of any evidence ofother crimes, wrongs, or acts of defendant which the

government intends to introduce at trial, except that, upon motion ofthe government and for
good cause shown,the Court may excuse such pretrial notice.

                                        III.        Material

        It is further ORDERED that the government shall comply with its obligations to produce
promptly any exculpatory material as required by Brady v. Maryland, 373 U.S. 83(1963)and
United States v. Agurs, All U.S. 97(1976).

                                   IV. Jencks/GigUo Materials

        It is further ORDERED,no later than five calendar days before trial, that the government
shall produce to the defendant the Jencks Act and Giglio materials for the witnesses who will

testify in the government's case in chief.

        Counsel for the defendant may disclose the contents of said Jencks Act and Giglio
materials to counsel's client, but may not provide counsel's client with said documents or

reproductions thereof.

       At the request ofthe government and consistent with the ethical responsibilities of

defense counsel, all Jencks Act, Giglio materials, and any reproductions thereof shall be returned

to the United States Attorney's Office forthwith at the conclusion ofthe litigation ofthe case.
       It is further ORDERED,pursuant to Fed. R. Crim. P. 26.2, no later than five calendar

days prior to trial, that the defendant, by and through his counsel, shall produce to the
     Case 1:19-cr-00057-LO Document 36 Filed 04/10/19 Page 5 of 5 PageID# 77



government the statements of any witness, other than tlie defendant, who will testify on behalf of

the defendant.


                                        V. Notice of Alibi

       It is further ORDERED,pursuant to Fed. R. Crim. P. 12.1, no later than 20 calendar days
before trial, that the defendant, by and througli counsel, shall comply with Rule 12.1(a) if the

defendant intends to offer a defense of alibi and, further, that the defendant and the government

shall comply with Rules 12.1(b) and (c) within the time frames set out in those rules, except

upon motion ofthe parties and for good cause shown.

                                         VI. Stipulations

       It is further ORDERED that the parties shall file proposed stipulations with the Court no

later than three business days before trial. Additional stipulations may be submitted thereafter

upon approval by the Court.

       Entered in Alexandria, Virginia, this /U     day of April, 2019




                                                                      /s/
                                                      Liam O'Grady
                                                      United States District Judge




We ask for this:                              G. ZacharyTerwilliger
                                              United States Attomey




Mpy M. Nerino                                 James L. Trump
Ciuusdl for Peter Le                        'Assistant United States A
